Dismissed and Memorandum Opinion filed August 23, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00567-CR

                        ERNEST EUGENE OVEAL, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 182nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1292902


                  MEMORANDUM                         OPINION


       Appellant entered a plea of no contest to injury to a child. Appellant and the State
agreed that appellant’s punishment would not exceed confinement in prison for more than
forty-five (45) years. In accordance with the terms of this agreement with the State, the
trial court sentenced appellant on June 14, 2012, to confinement for forty-five (45) years
in the Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a timely, written notice of appeal. We dismiss the appeal.
       An agreement that places a cap on punishment is a plea bargain for purposes of
Texas Rule of Appellate Procedure 25.2(a)(2). Waters v. State, 124 S.W.3d 825, 826–27
(Tex. App.—Houston [14th Dist.] 2003, pet. ref=d); see also Shankle v. State, 119 S.W.3d
808, 813 (Tex. Crim. App. 2003) (stating sentence-bargaining may be for
recommendations to the court on sentences, including a recommended “cap” on
sentencing). Because appellant’s plea was made pursuant to a plea bargain, he may
appeal only matters raised by a written pre-trial motion or with the trial court’s
permission. See Tex. R. App. P. 25.2(a)(2). The record does not contain any pre-trial
rulings.

       The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2